Citation Nr: 0701973	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from October 1983 to March 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in January 2006.  

Because the hearing loss claim involves a request for a 
higher initial evaluation following the initial grant of 
service connection, the Board has characterized his issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (separating initial rating claims from 
subsequent claims for increased ratings).  

This case was previously before the Board in March 2006, and 
was remanded for additional development and readjudication.  


FINDINGS OF FACT

1.  Currently, audiometric testing shows an average 60-
decibel loss, with a speech recognition score of 76 percent, 
in the right ear (level IV); and, for the left ear, an 
average 61-decibel loss with a speech recognition score of 76 
percent (level IV).

2.  At no time has the veteran's hearing loss been shown to 
produce an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
DC 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006). 

In letters dated in June 2002 and March 2006, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  Taken together, the letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
He was advised that it was his responsibility to send any 
other medical records supporting his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim". 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a SSOC dated 
in September 2006, he was provided with an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim is being denied, any such questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's claim for service connection for hearing loss 
was received in December 2001.  Received in conjunction with 
his claim are VA and private outpatient treatment records 
which show that, in June 1998, the veteran gave a history of 
sudden hearing loss and tinnitus in the right ear.  Impedence 
results were consistent with normal middle ear function 
bilaterally.  Audiometric evaluation, which the Board is 
unable interpret, revealed a mild mid-frequency hearing loss 
for the left ear and a moderate sensorineural uprising 
hearing loss in the right ear.  Speech understanding was fair 
bilaterally.  

During an audiological consultation in October 2002, acoustic 
immittance battery evaluation revealed normal middle ear 
pressure, compliance, acoustic reflex threshold, and reflex 
decay bilaterally.  Audiometric testing was performed, but 
the report does not provide the information necessary to rate 
the veteran's hearing loss disability for VA purposes.  

The veteran underwent a contract examination through QTC 
Medical Services in November 2002.  He reported that he was 
exposed to loud equipment and aircraft noise on a consistent 
basis.  Puretone thresholds for the right ear were 40, 50, 
45, 50, and 65 decibels at 500, 1000, 2000, 3000, and 4000 
Hz, respectively, and for the left ear at the same 
frequencies were 25, 45, 45, 50, and 60decibels.  Average 
puretone threshold was 53 for the right ear and 50 for the 
left ear.  Speech recognition score on the Maryland CNC 
wordlist was 80 percent in the right ear and 76 percent in 
the left ear.  The results were summarized as moderate 
hearing loss from 500 to 3000 Hz, dropping to a severe loss 
at 4000 Hz for the right ear.  The left ear was normal at 500 
Hz, dropping to a moderate loss from 1000 to 4000 Hz.  The 
examiner concluded that it was at least as likely as not that 
hearing loss was related to in-service noise exposure.  

In a February 2003 rating action, service connection was 
granted for hearing loss and a 10 percent evaluation was 
assigned effective December 2001, the date of receipt of the 
claim.

In his notice of disagreement received in October 2003, the 
veteran indicated that he was told by a private examiner that 
he had an inner ear disorder that was irreversible and could 
not be corrected by hearing aids or otherwise.  He also 
indicated that he was unable to keep good jobs due to his 
hearing loss, and believed that he had lost a very lucrative 
position as a result of his hearing loss disability. 

During audiology assessment in October 2003, clinical 
findings were unchanged from the previous assessment in 2002.  
Audiometric testing performed at that time was determined 
inadequate for rating purposes.  

An audiology examination was performed through QTC in 
December 2003.  Puretone thresholds for the right ear were 
40, 45, 45, 50, and 55 decibels at 500, 1000, 2000, 3000, and 
4000 Hz, respectively, and for the left ear at the same 
frequencies were 25, 45, 50, 50, and 60 decibels.  Average 
puretone threshold was 49 for the right ear and 51 for the 
left ear.  Speech recognition score on the Maryland CNC 
wordlist was 84 percent in the right ear and 88 percent in 
the left ear.  Physical examination of the ears revealed 
auricles, the external ear and tympanograms were normal for 
each ear.  

The evidence also includes an uninterpreted graphic 
representation of private audiometric data in November 2004, 
which the Board is unable interpret.  This report does not 
otherwise conform to VA's requirements for evaluating hearing 
impairment, in that it is devoid of a controlled speech 
discrimination test (Maryland CNC) and does not appear to 
have been performed by a State-licensed audiologist.

The veteran underwent subsequent VA audiological examination 
in February 2005.  That report likewise does not provide the 
information necessary to rate the veteran's hearing loss 
disability.  For example, the examiner derived speech 
discrimination results using the NU-6 word recognition test, 
and not the Maryland CNC speech discrimination test.  In 
addition, pure tone threshold averages (i.e., the sum of pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided 
by four) were not reported by the examiner.  

At his January 2006 Travel Board hearing, the veteran 
testified that he was currently unemployed because of 
difficulty communicating as a result of his hearing loss, and 
that he was constantly asking people to repeat themselves.  
He said he had last been employed at an airport, supervising 
up to 50 individuals in three different restaurants.  Prior 
to that he had been employed with IBM, and on one occasion 
was denied a job even before he received his hearing aids.  
He essentially testified that he did not know what was going 
on or why he could not seem to retain different jobs, and 
that there may be different reasons used to get rid of him, 
but he was certain it had something to do with his hearing 
loss.  

The veteran underwent another audiological examination in 
August 2006.  Otoscopic evaluation revealed clear ear canals 
and the tympanic membrane was visible and intact, 
bilaterally.  Visible landmarks appeared normal and on 
immittance testing there was normal mobility and pressure in 
both ears.  Acoustic reflexes were present at 1000 Hz and 
there was negative reflex decay.  The veteran had been fitted 
with hearing aids in both ears in 2005, and complained that 
they are a problem and tend to draw attention to him, but if 
he forgets them he has trouble communicating.  The examiner 
concluded that the veteran's statement implied that, although 
the hearing aids were of benefit to him, there was some 
cosmetic concern about his wearing them which could have an 
effect on his job performance.  

Puretone thresholds for the right ear were 45, 55, 60, 60, 
and 65 decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 30, 55, 60, 65, and 65decibels.  Average puretone 
threshold was 60 for the right ear and 61 for the left ear.  
Speech recognition score on the Maryland CNC wordlist was 76 
percent in the right ear and 76 percent in the left ear.  The 
results were summarized as moderate hearing loss from 500 to 
3000 Hz, dropping to a severe loss at 4000 Hz. for the right 
ear.  The left ear was normal at 500 Hz, dropping to a 
moderate loss from 1000 to 4000 Hz.  The results revealed 
mild sloping to moderately-severe sensorineural hearing loss 
bilaterally.  These results were consistent with his previous 
evaluation in 2005.  The examiner concluded that while the 
veteran may have difficulty in securing employment in certain 
occupations in which normal hearing is a prerequisite for the 
job, his moderate to moderately-severe hearing loss did not 
render him unable to secure gainful employment.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85 (2006); there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2006).  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2006).  

In assessing the evidence, the Board observes that the VA and 
private audiological evaluations in June 1998, October 2002, 
October 2003, and February 2005 do not contain the necessary 
clinical findings to assess the severity of the veteran's 
bilateral hearing loss.  In this regard, VA regulations 
require that an examination for hearing impairment be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Further, examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.  
It is unclear from these reports whether such requirements 
were met.  Therefore, they will not be used in deciding the 
veteran's claim for a higher evaluation for bilateral hearing 
loss.  The Board must use the results of the comprehensive 
and reliable November 2002, December 2003 and August 2006 VA 
examinations to rate the veteran's service-connected hearing 
loss.  

The results of the VA audiogram in November 2002 show an 
average puretone threshold of 53 decibels in the right ear 
with speech discrimination ability of 80 percent, and 50 
decibels in the left ear with speech discrimination ability 
of 76 percent.  Table VI indicates a numeric designation of 
level IV for the right ear and level IV hearing in the left 
ear.  The point of intersection on Table VII reflects that 
the level of hearing loss is consistent with a 10 percent 
evaluation.  Exceptional patterns of hearing impairment were 
not indicated.

The results of the VA audiogram in December 2003 show that, 
based upon an average puretone threshold of 49 decibels in 
the right ear with speech discrimination ability of 84 
percent and 51 decibels in the left ear with speech 
discrimination ability of 88 percent.  Table VI indicates a 
numeric designation of level II for both ears.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.  
Exceptional patterns of hearing impairment were not 
indicated.

The results of the most recent VA audiogram in August 2006 
show that, based upon an average puretone threshold of 60 
decibels in the right ear with speech discrimination ability 
of 76 percent and 61 decibels in the left ear with speech 
discrimination ability of 76 percent.  Table VI indicates a 
numeric designation of level IV for both ears.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a 10 percent evaluation.  

The Board further notes that the puretone thresholds recorded 
in August 2006 reflect hearing loss of 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz); hence, exceptional hearing impairment under 38 
C.F.R. § 4.86(a) is demonstrated.  However, application of 
that regulatory section does not result in a higher rating.  
Applying these findings to 38 C.F.R. § 4.85, Table VIA, 
results in a designation of level IV hearing acuity in the 
both ears, which is the same as the level IV designation 
derived when the results are applied to 38 C.F.R. § 4.85, 
Table VI.  Application of these results to Table VII 
continues to correspond to a 10 percent rating under 38 
C.F.R. § 4.85, DC 6100.

The Board has considered the veteran's personal assertions 
that his bilateral hearing loss has worsened.  While his 
contentions and sincere belief in the merits of his claim are 
recognized, his disability must be evaluated on the objective 
findings demonstrated during audiological examination.  The 
fact that his hearing acuity is less than optimal does not by 
itself establish entitlement to a higher disability rating.  
To the contrary, it is clear from the Rating Schedule that a 
higher rating can be awarded only when loss of hearing has 
reached a specified measurable level.  That level of 
disability has not been demonstrated in the present case.  
Therefore the current level of disability shown is 
encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  Moreover, at no time since 
December 2001 has the medical evidence supported the 
assignment of an evaluation in excess of 10 percent; 
therefore, there is no basis for the assignment of a staged 
rating under the Fenderson case.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, the veteran 
contends he has lost or been denied employment as a result of 
his hearing impairment.  The Board finds, however, that there 
is no probative evidence that as a result of his defective 
hearing he has experienced any loss of income or career 
opportunities commensurate with a "marked interference with 
employment."

He has produced no evidence indicating any interference with 
his employment other than by his anecdotal accounts of 
difficulty communicating as a result of his hearing loss and 
constantly asking people to repeat themselves.  In 
particular, as regards employability, the VA examiner in 2006 
noted that the veteran's degree of hearing loss does not 
render him unable to secure gainful employment.  The Board 
emphasizes that there is nothing unusual for an individual 
with hearing loss being unable to perform certain occupations 
in which normal hearing is a prerequisite, and that some 
interference with employment is contemplated in the assigned 
evaluation.  The record in this case also does not 
demonstrate that the veteran's service-connected hearing loss 
has required frequent periods of hospitalization for this 
disability.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the veteran began to receive 
benefits based on service connection in December 2001, has 
his bilateral hearing loss been more disabling than as 
currently rated under this decision.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).  The Board appreciates the veteran's forthright 
testimony at his hearing before the undersigned.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


